Order entered April 3, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00369-CV

                IN RE MICHAEL DWAIN WILLIAMS, Relator

          Original Proceeding from the Criminal District Court No. 3
                             Dallas County, Texas
                      Trial Court Cause No. F15-00248-J

                                      ORDER

      Before the Court is relator’s March 17, 2020 petition for writ of mandamus.

We request that the real party in interest and respondent file their responses, if any,

to the petition for writ of mandamus on or before April 21, 2020.

      The Court DIRECTS the Clerk to send copies of this order to the Honorable

Gracie Lewis, Presiding Judge, Criminal District Court No. 3; and to John Creuzot,

Dallas County District Attorney. We FURTHER DIRECT the Clerk of the Court

to mail a copy of this order, by first class mail, to Michael Dwain Williams; TDCJ

No. 02013533; Sanders Estes Unit; 1100 Highway 1807; Venus, Texas 76084.

                                              /s/    LANA MYERS
                                                     JUSTICE